As filed with the Securities and Exchange Commission on August 20, 2010. Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 First Midwest Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 36-3161078 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Pierce Place, Suite 1500, P.O. Box 459, Itasca, Illinois 60143 (Address, including zip code, of registrant’s principal executive offices) Amended and Restated First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan (Full title of the plan) Cynthia A. Lance Executive Vice President and Corporate Secretary First Midwest Bancorp, Inc. One Pierce Place, Suite 1500, P.O. Box 459 Itasca, Illinois 60143 (630) 875-7345 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered ProposedMaximum Offering Price Per Share (1) ProposedMaximum Aggregate Offering Price (1) Amountof RegistrationFee Common Stock, par value $.01 per share (2) 1,200,000 shares(3) $ 11.01 $ $ Estimated solely for the purpose of computing the registration fee pursuant to Rules 457(c) and 457(h)(1) on the basis of the average of the high and low sales prices of the Common Stock of First Midwest Bancorp, Inc. (the “Company”) on the Nasdaq Stock Market on August 16, 2010. Includes associated preferred share purchase rights. Pursuant to Rule416(a), this Registration Statement also covers such indeterminate number of additional securities as may become issuable under the Amended and Restated First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan as the result of any future stock splits, stock dividends or similar transactions. 1 EXPLANATORY NOTE First Midwest Bancorp, Inc. (the “Company”) is filing this registration statement on Form S-8 (the “Registration Statement”) to register an additional 1,200,000 shares of common stock, $.01 par value per share, of the Company (“Common Stock”), issuable pursuant to the Amended and Restated First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan (formerly, the First Midwest Bancorp, Inc. 1989 Omnibus Stock and Incentive Plan) (the “Plan”). Such additional shares are being reserved pursuant to an amendment to increase the number of shares authorized to be issued under the Plan approved by the Company’s stockholders on May 19, 2010. The Company has previously registered 7,431,641shares of Common Stock (as adjusted to reflect all stock splits and stock dividends to date) issuable pursuant to the Plan under Form S-8 Registration Statements filed by the Company as follows: (1) May 21, 2009 (File No. 333-159389); (2) May 17, 2001 (File No. 333-61090); (3) December 15, 1997 (File No. 333-42273); and (4) September 25, 1991 (File No. 33-42980) (collectively, “Prior Registration Statements”), each of which is incorporated herein by reference pursuant to General Instruction E to Form S-8, except as the same may be modified by the information set forth herein. Of the 7,431,641shares of previously registered Common Stock, 1,021,085 shares remain available for issuance under the Plan, 956,436 shares are subject to outstanding restricted stock awards and 2,307,649 shares are subject to currently outstanding option awards as of August 20, 2010. This Registration Statement is in addition to the Prior Registration Statements, which remain in effect. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I, which also relate to the remaining shares available for issuance that were previously registered under the above-referenced Prior Registration Statements, will be sent or given to eligible participants in the Plan as specified by Rule 428(b) of the Securities Act. Consistent with the instructions of Part I of Form S-8, such documents need not be filed with the Securities and Exchange Commission (“SEC”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. Copies of such documents are available to participants in the Plan without charge, upon written or oral request to First Midwest Bancorp, Inc., One Pierce Place, Suite 1500, P.O. Box 459, Itasca, Illinois 60143, Attn: Corporate Secretary. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Certain Documents by Reference The following documents filed with the SEC by the Company are hereby incorporated by reference and made a part of this Registration Statement: a. The Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2009; b. All other reports filed by the Company with the SEC pursuant to Section13(a) or 15(d) of the Exchange Act, since December31, 2009, except for information furnished pursuant to Items2.02 and 7.01 of Form8-K; and c. A description of the Common Stock, and preferred stock purchase rights associated with the Common Stock, as contained in the Company’s Registration Statement on Form 8-A, dated February 17, 1989 and all subsequent amendments and reports filed with the SEC by the Company for the purpose of updating that description. All documents filed by the Company subsequent to the date of this Registration Statement pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act and prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all such securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified, superseded or replaced for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies, supersedes or replaces such statement. Any statement so modified, superseded or replaced shall not be deemed, except as so modified, superseded or replaced, to constitute a part of this Registration Statement. Item 4. Description of Securities Not applicable. Item5. Interests of Named Experts and Counsel Not applicable. 2 Item6. Indemnification of Directors and Officers The following summary is qualified in its entirety by reference to the Delaware General Corporation Law (the “DGCL”) as well asthe organizational documents of the Company and the Company’s form of Indemnification Agreement as filed with the SEC. Statute: Section145 of the DGCL provides that, subject to certain limitations in the case of suits brought by a corporation and derivative suits brought by a corporation’s stockholders in its name, a corporation may indemnify any person who is made a party to any suit or proceeding by reason of the fact that the person is or was a director, officer, employee or agent of the corporation against expenses, including attorney’s fees, judgments, fines and amounts paid in settlement reasonably incurred by him in connection with the action, through, among other things, a majority vote of the directors who were not parties to the suit or proceeding, if the person (1)acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and (2)in a criminal proceeding, had no reasonable cause to believe his conduct was unlawful. Section145(b) of the DGCL provides that no such indemnification of directors, officers, employees or agents may be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation, unless and only to the extent that the Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery or such other court shall deem proper. Organization Documents: The Company’s Amended and Restated By-laws and Restated Certificate of Incorporation provide for indemnification of the directors, officers, employees and other agents of the Company to the fullest extent not prohibited by Delaware law. The Company’s Restated Certificate of Incorporation is consistent with Section 102(b)(7) of the DGCL, which generally permits a corporation to include a provision limiting the personal liability of a director in the corporation’s certificate of incorporation. With limitations, this provision eliminates the personal liability of the Company’s directors to the Company or its stockholders for monetary damages for breach of fiduciary duty as a director. However, this provision does not eliminate director liability: (1) for breaches of duty of loyalty to the Company and its stockholders; (2) for acts of omissions not in good faith or which involve intentional misconduct or a knowing violation of law; (3) for transactions from which a director derives improper personal benefit; or (4) under Section 174 of the DGCL. Section 174 of the DGCL makes directors personally liable for unlawful dividends and stock repurchases or redemptions and expressly sets forth a negligence standard with respect to such liability. While this provision protects the directors from awards for monetary damages for breaches of their duty of care, it does not eliminate their duty of care. The limitations in this provision have no effect on claims arising under the securities laws. Contractual Obligation: The Company has entered into agreements to indemnify its directors and executive officers (in addition to the indemnification provided for in the Company’s Amended and Restated By-laws and Amended and Restated Certificate of Incorporation) and the directors and executive officers of its wholly owned subsidiary First Midwest Bank. These agreements, among other things, will indemnify the directors and executive officers for all direct and indirect expenses and costs (including, without limitation, all reasonable attorneys’ fees and related disbursements, other out of pocket costs and reasonable compensation for time spent by such persons for which they are not otherwise compensated by the Company or any third party) and liabilities of any type whatsoever (including, but not limited to, judgements, fines and settlement fees) actually and reasonably incurred by such person in connection with either the investigation, defense, settlement or appeal of any threatened, pending or completed action suit or other proceeding, including any action by or in the right of the Company or First Midwest Bank, arising out of such person’s services as a director, officer, employee or other agent of the Company or First Midwest Bank, any subsidiary of the Company or any other company or enterprise to which the person provides services at the request of the Company. The Company believes that these provisions and agreements are necessary to attract and retain talented and experienced directors and officers. Insurance: The Company maintains liability insurance for the benefit of its directors and officers. Item7. Exemption from Registration Claimed Not applicable Item8. Exhibits The exhibits listed in the Exhibit Index beginning immediately following the signature pages hereto are filed herewith or incorporated herein by reference. 3 Item9. Undertakings The Company hereby undertakes: a. (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)To include any prospectus required by Section10(a)(3) of the Securities Act; (ii) To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if this Registration Statement is on Form S-8 and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the SEC by the Company pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934, as amended,that are incorporated by reference in this Registration Statement. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration, by means of a post-effective amendment, any of the securities being registered which remain unsold at the termination of the offering. b. That, for the purpose of determining any liability under the Securities Act, each filing of the Company’s annual report pursuant to Section 13(a) or 15(d) of the Exchange Act, that is incorporated by reference in this Registration Statement shall be deemed to be a new registration statement relating to the securities offered herein, and the offering of such securities at the time shall be deemed to be the initial bona fide offering hereof. c. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Company pursuant to the provisions referred to in Item6 of this Registration Statement, or otherwise, the Company has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Itasca and State of Illinois on the 20th day of August, 2010. FIRST MIDWEST BANCORP, INC. By: /S/ MICHAEL L. SCUDDER Michael L. Scudder President and Chief Executive Officer 4 Each person whose signature appears below appoints Paul F. Clemens, Cynthia A. Lance and Jay Lundborg, individually, as true and lawful attorneys-in-fact and agents, with full power of substitution to sign any amendments (including post-effective amendments) to this Registration Statement and to each registration statement amended hereby, and to file the same, with all exhibits and other related documents, with the Securities and Exchange Commission, with full power and authority to perform any necessary or appropriate act in connection with the amendment(s). Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated on the 20th day of August, 2010. Signatures /S/ MICHAEL L. SCUDDER President and Chief Executive Officer and Director Michael L. Scudder /S/ PAUL F. CLEMENS Executive Vice President, Chief Financial Officer, and Principal Accounting Officer Paul F. Clemens /S/ BARBARA A. BOIGEGRAIN Director Barbara A. Boigegrain /S/ BRUCE S. CHELBERG Director Bruce S. Chelberg /S/ JOHN F. CHLEBOWSKI, JR. Director John F. Chlebowski, Jr. /S/ JOSEPH W. ENGLAND Director Joseph W. England /S/ BROTHER JAMES GAFFNEY, FSC Director Brother James Gaffney, FSC /S/ PATRICK J. MCDONNELL Director Patrick J. McDonnell /S/ ROBERT P. O’MEARA Director Robert P. O’Meara /S/ JOHN E. ROONEY Director John E. Rooney /S/ ELLEN A. RUDNICK Director Ellen A. Rudnick /S/ THOMAS J. SCHWARTZ Director Thomas J. Schwartz /S/ JOHN L. STERLING Director John L. Sterling /S/ J. STEPHEN VANDERWOUDE Director J. Stephen Vanderwoude 5 EXHIBIT INDEX Exhibit Number Description of Documents Restated Certificate of Incorporation of First Midwest Bancorp, Inc. is herein incorporated by reference to Exhibit 3.1 to the Company’s Annual Report on Form 10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on February 27, 2009. Amended and Restated By-laws of First Midwest Bancorp, Inc. is herein incorporated by reference to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the year ended December31, 2008 filed with the Securities and Exchange Commission on February 27, 2009. Amended and Restated Rights Agreement dated November 15, 1995, is incorporated herein by reference to Exhibits (1) through (3) of the Company’s Registration Statement on Form 8-A filed with the Securities and Exchange Commission on November 21, 1995. First Amendment to Amended and Restated Rights Agreement dated June 18, 1997, is incorporated herein by reference to Exhibit 4 of the Company’s Amendment No. 2 to the Registration Statement on Form 8-A filed with the Securities and Exchange Commission on June 30, 1997. Amendment No. 2 to Amended and Restated Rights Agreement dated November 14, 2005, is incorporated herein by reference to Exhibit 4.1 of the Company’s Amendment No. 3 to the Registration Statement on Form 8-A filed with the Securities and Exchange Commission on November 17, 2005. Amendment No. 3 to Amended and Restated Rights Agreement dated December 8, 2008, is incorporated herein by reference to Exhibit 4.4 of the Company’s Amendment No. 4 to the Registration Statement on Form 8-A filed with the Securities and Exchange Commission on December 9, 2008. Certificate of Designations of Fixed Rate Cumulative Perpetual Preferred Stock, Series B of the Company dated December 5, 2008, is incorporated herein by reference to Exhibit 4.1 to the Company’s Current Report on Form8-K filed with the Securities and Exchange Commission on December 9, 2008. Form of Warrant for Purchase of Shares of Common Stock, dated December 5, 2008, is incorporated herein by reference to Exhibit 4.3 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on December 9, 2008. 5 Opinion of Vedder Price, P.C. Amended and Restated First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan 15 Acknowledgement of Ernst & Young LLP Consent of Ernst & Young LLP Consent of Vedder Price, P.C. (contained in Exhibit 5) 24 Power of Attorney (set forth on the signature page hereof). 6
